Citation Nr: 9901516	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral 
chorioretinitis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.

This appeal arises from a February 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to an increased evaluation to 
10 percent for bilateral chorioretinitis.  The veteran 
disagreed with the assigned evaluation and perfected an 
appeal therefrom.  On appellate review in July 1996, the 
Board of Veterans Appeals (Board) remanded the issue for 
additional development.  After completing the Boards 
requested development and readjudicating the issue on appeal, 
the RO confirmed and continued the assigned 10 percent 
evaluation.  Since the claim remains in a denied status, it 
has been returned to the Board for appellate review.  

In the 1996 remand, the Board pointed out that in the 
February 1993 rating decision the RO denied entitlement to 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and entitlement to 
increased evaluations for a tonsillectomy and 
hemorrhoidectomy.  The Board also pointed out that in July 
1993, the veteran disagreed with those findings and then 
referred the issues to the RO for additional development.  In 
March 1998, a statement of the case was mailed to the 
veteran.  However, the veteran did not perfect the appeal 
within the applicable time period.  Accordingly, the issues 
of entitlement to service connection for a psychiatric 
disorder, to include PTSD and entitlement to increased 
evaluations for a tonsillectomy and hemorrhoidectomy have not 
been properly developed for appellate review and are not 
currently on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The veterans chorioretinitis is manifested by slight 
visual impairment and an old chorioretinal scar with heavy 
pigmentation.  No evidence of pain, rest requirement, and 
episodic incapacity is present.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral chorioretinitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.84a, 
Diagnostic Code 6005 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to an increased 
evaluation in excess of 10 percent for bilateral 
chorioretinitis.  The veteran contends that he experiences 
changes in vision, including cloudiness and fuzziness.  In 
accordance with Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veterans claim is plausible 
and thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

As noted above, in 1996 the Board remanded the veteran's 
claim for additional development.  At that time, the Board 
directed the RO to obtain additional medical reports, if any, 
social security administration reports, and to schedule the 
veteran for a subsequent VA examination.  Review of the 
record shows that in August 1996, the RO attempted to obtain 
additional medical reports from the VA Medical Center at Lake 
City, Florida but no response was received.  The record also 
shows that additional SSA reports were not available.  In 
addition, a VA examination was conducted in September 1996.  
After the remand, the RO also asked the veteran to submit the 
names and addresses of any additional treating physicians.  
In response, the veteran submitted a May 1993 report from the 
Retina Associates of Knoxville and a May 1998 medical 
statement from D.G.S., M.D., of the Tri-State Eye Center.  
Upon reviewing the foregoing, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that all relevant facts have been developed and 
additional development is not warranted.  The duty to assist 
has been fulfilled.  Id.

In January 1946, after reviewing the veterans service 
medical records, service connection for bilateral 
choroidoretinitis was granted and evaluated as 50 percent 
disabling, effective from January 19, 1946.  

At VA examination in February 1947, clinical findings were 
essentially normal except for slight chorioretina which did 
not seem active and uncorrected vision of the right eye to 
20/25.  The diagnosis was chorioretinitis of the right eye.  
After reviewing the foregoing, in a March 1947 rating action, 
the 50 percent evaluation was reduced to 10 percent, 
effective from February 20, 1947.

The record thereafter shows that the veteran continued to 
receive treatment.  A VA examination report dated in January 
1952, medical statements from various physicians extending 
from June 1956 to September 1962 and an August 1964 VA 
examination report generally show normal findings with some 
small changes of the old chorioretinitis in the disc.  A 
diagnosis of old chorioretinal changes, now quiet, right eye 
was made and in 1964, the diagnosis was normal eyes.  In 
September 1964, the 10 percent evaluation was decreased from 
10 percent to zero percent, effective from December 1, 1964.  
The Board confirmed the noncompensable evaluation in a June 
1965 decision.

Numerous VA outpatient treatment reports and hospitalization 
reports extending from July 1973 to November 1989 show that 
the veteran was hospitalized on several occasions for 
unrelated disorders and on one occasion received treatment 
for his eye disorder.  

A March 1992 medical statement from T.D.P., M.D., shows that 
the veterans corrected visual acuity was 20/20 on the right 
and 20/25 of the left.  External examination was normal 
except for severe blepharochalasis with marked secondary 
ptosis covering the upper half of each pupil in the primary 
position.  A definite head tilt backward in order to see was 
needed.  Intraocular pressure and ocular motility were 
normal, as was examination of the pupils.  Slit lamp 
examination was normal except for slight nuclear sclerosis of 
each lens; however, this was consistent with the veterans 
age.  Dilated fundus examination showed flat disc margins, 
good spontaneous venous pulsation, good disc color, and 
normal vessels and maculae.  An old healed chorioretinitis 
scar measuring 3-disc diameters with a large amount of 
pigmentation about its border was also present, although no 
evidence of activity was detected.  After examination, the 
physician concluded that no evidence of eye disease or 
abnormalities other than bilateral ptosis and an old lesion 
of healed chorioretinitis of the right eye was present.  

On VA examination in July 1992, corrected visual acuity was 
20/25 on the right and 20/20 for near vision and 20/25 for 
distant vision on the left.  No evidence of diplopia or 
visual field defects was seen.  Split lamp examination 
exhibited .2 minus angles with clear anterior chambers and 
severe blepharochalasis, right greater than left.  Internal 
examination exhibited a .4 cup/disc ratio with flat, good 
color optic nerves.  A large chorioretinitis scar measuring 
approximately 3-disc diameters superiorly and temporally to 
the optic nerve of the right eye was demonstrated.  The 
macula had subtle mottling but no other lesions were noted.  
Intraocular pressure was 16, bilaterally.  The diagnosis was 
blepharoplasty to relieve lid conditions and refractive 
error, which needs modification.

VA outpatient treatment reports extending from August 1982 to 
November 1992 generally show that the veteran continued to 
receive treatment for his visual disorder.  The reports also 
show that in September 1992, the veteran underwent a 
bilateral blepharoplasty and on follow-up visit in November 
1992, findings were essentially normal except for an old 
chorioretinal scar.  The impression was old chorioretinitis.  

A November 1992 VA examination report addresses unrelated 
disorders.  

After reviewing the foregoing, in February 1993, the RO 
increased the zero percent evaluation to 10 percent, 
effective from January 16, 1992.

Medical prescriptions extending from May to November 1993 
including a July 1994 statement are also of record.  The 1994 
statement shows that complete eye examination was normal 
except for a lesion of old healed chorioretina of the right 
eye and best corrected vision was 20/25, bilaterally.

On VA examination in September 1996, the veteran complained 
of redness, itching, and reduced depth perception.  On 
examination, uncorrected visual acuity was 20/200 near and 
20/25-1 far on the right and 20/200 near and 20/40 far on the 
left.  Corrected visual acuity was 20/50 near and 20/25 far 
on the right and 20/30 near and 20/25+2 far on the left.  No 
evidence of diplopia or visual field defects was seen.  Slit 
lamp examination showed trace blepharitis of the lids; clear 
and quite conjunctivae; clear cornea; quiet and deep anterior 
chamber; and clear irises.  Trace nuclear sclerotic cataract 
changes and 2-millimeter ptosis of the right eye were also 
shown.  On funduscopic examination, the disc was sharp and 
pink with a cup/disc ratio of .35, bilaterally.  The maculae 
showed mild mottling but the vessels had normal pattern and 
caliber.  The periphery was clear with the exception of the 
right eye having an old chorioretinal scar approximately 3 
disc diameters superiorly and temporally to the optic nerve.  
In size, the scar measured about one disc in diameter.  No 
other lesions were noted.  The diagnosis was refractive 
error, presbyopia, right eye ptosis, trace nuclear sclerotic 
cataract changes, and old chorioretinal scar of the right 
eye.  The examiner noted that an adjustment of the veterans 
refractive error was needed.  

In a May 1998 medical statement, D.G.S., M.D., stated the 
veterans complaints were vague but for the most part, the 
veteran stated that he saw fine even though his night vision 
was worse than day vision.  On examination, best-corrected 
visual acuity was 20/20 on the right and 20/25+2 on the left.  
Pupillary examination was normal without afferent pupillary 
defects; muscle balance was straight; visual fields were full 
to confrontation; intraocular pressure was 18, bilaterally; 
slit lamp examination was within normal limits; and 
conjunctiva was clear.  Although 2+ ptosis was present, the 
veteran had good levator function, bilaterally.  His cornea 
was clear and iris was flat, bilaterally.  Dilated fundus 
examination showed a flat macula, sharp blood vessels, and a 
flat periphery to 360 degrees to the ora.  A chorioretinal 
scar off of the superior arcade at approximately eleven 
oclock measuring three disc diameters in width with heavy 
pigmentation around the scar and quiet was noted.  In 
summary, the physician stated that the veteran had mild 
refractive error with presbyopia and a chorioretinal scar 
consistent with Toxoplasmosis.  There was no evidence of 
reactivation of the lesion.  

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Rating Schedule provides that choroiditis, in chronic 
form, should be rated from 10 to 100 percent based on the 
degree of impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity.  A minimum 10 
percent disability rating is appropriate during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6005.

Diagnostic Code 6011 provides that a 10 percent evaluation is 
warranted for unilateral or bilateral localized scars, 
atrophy, or irregularities of the retina that are centrally 
located with irregular, duplicated enlarged, or diminished 
image. 38 C.F.R. § 4.84a, Diagnostic Code 6011 (1998).

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) and 20/40 in the other eye (6/12), a 
noncompensable evaluation is warranted.  Where vision in one 
eye is 20/50 and vision in the other eye is 20/40 or 20/50, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1998).  

Unilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as equivalent to 
visual acuity of 20/50; and 45 degrees, but not to 30 
degrees, is rated as equivalent to visual acuity of 20/70.  
For the foregoing, a 10 percent evaluation is warranted.  
Bilateral concentric contraction of the visual filed to 
60 degrees but not to 45 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (1998).  

For a rating for visual impairment, the best distant vision 
obtainable after the best correction by glasses will be the 
basis of the rating.  38 C.F.R. § 4.75 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Here, service connection is in effect for each eye.  The 
Board recognizes the veterans complaints of experiencing 
decreased vision to include fuzziness and cloudiness and that 
on recent examination, a chorioretinal scar off the superior 
arcade measuring three disc diameters in width with heavy 
pigmentation around the scar was noted.  However, the Board 
notes that a 10 percent rating is already in effect and after 
reviewing the veterans disability picture in conjunction 
with the applicable law and regulation, an increased rating 
in excess of 10 percent is not warranted.  

In this case, the veterans periphery was flat 360 degrees to 
the ora.  His vision was correctable to 20/20 on the right 
and 20/25+2 on the left.  He has normal color, straight 
muscle balance, and no evidence of visual field loss and 
diplopia.  Except for the chorioretinal scar and refractive 
error, clinical findings are essentially normal.  The 
clinical data therefore does not show that the veterans 
disability warrants an increased rating pursuant to 
Diagnostic Code 6011.  There is no evidence of centrally 
located retinas with irregular, duplicated enlarged, or 
diminished images.  Accordingly, an increased disability 
rating under Diagnostic Code 6011 is not warranted.

The Board also notes that an increased rating for the 
veterans visual acuity and field of vision is not warranted.  
On examination in May 1998, the veterans visual acuity was 
20/20 of the right eye and 20/25+2 of the left eye and the 
veterans visual fields were full to confrontation.  In view 
of the foregoing, the veterans slightly impaired visual 
acuity is not compensably disabling and, as previously noted, 
there is no impairment of the visual fields, which is also 
noncompensably disabling.  Accordingly, under Diagnostic 
Codes 6079 and 6080, a compensable rating in this regard is 
not warranted. 

For choroiditis, a minimal rating of 10 percent during active 
pathology should be assigned.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6005.  The disability is to be rated for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.  Id.  Here, a 10 percent rating is 
already in effect and as demonstrated above, the veterans 
disability picture does not more nearly approximate the 
criteria required for an increased rating in excess of 
10 percent.  The clinical data fails to show that the 
veterans slightly impaired visual acuity is compensably 
disabling or that the veteran experiences any pain, rest-
requirements, or episodic incapacity as a result of his 
service-connected disability.  Again, on recent examination, 
findings were essentially normal except for a chorioretinal 
scar off measuring three disc diameters in width with heavy 
pigmentation around the scar.  In addition, after 
examination, the examiner stated that there was no 
reactivation of the lesion.  Accordingly, the veterans 
service-connected disability is no more than 10 percent 
disabling.  

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the issue on appeal.  The Board is required to address 
the issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321 only in cases where the issue is expressly 
raised by the claimant or the record before the Board 
contains evidence of exceptional or unusual circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  See VA O.G.C. Prec. Op. 6-96 (August 16, 
1996).  In this case, there is no evidence of exceptional or 
unusual circumstances for the Board to consider.  As 
demonstrated above, there is no competent evidence of record 
demonstrating that the veteran has been frequently 
hospitalized or has experienced marked interference with 
employment because of the service-connected bilateral 
chorioretinitis.  On the contrary, the record shows that the 
veterans primary disabilities are attributable to 
nonservice-connected disorders and that the pathology 
associated with his bilateral chorioretinitis is essentially 
asymptomatic.  Considering the foregoing, the Board finds 
that the record does not contain evidence of exceptional or 
unusual circumstances that would preclude the use of the 
regular rating schedule.  


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
chorioretinitis is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
